Citation Nr: 0118301	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  99-02 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for headaches as due to 
an undiagnosed illness.

2.  Entitlement to service connection for muscle pains as due 
to an undiagnosed illness.

3.  Entitlement to service connection for joint pain as due 
to an undiagnosed illness.

4.  Entitlement to service connection for fatigue as due to 
an undiagnosed illness.

5.  Entitlement to service connection for hair loss as due to 
an undiagnosed illness.

6.  Entitlement to service connection for depression as due 
to an undiagnosed illness.

7.  Entitlement to service connection for a skin disorder as 
due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to July 
1973, from January 31 to May 1, 1991 and from August 1991 to 
January 1992.  He served in Southwest Asia from February 17 
to April 18, 1991.

This appeal arose from a December 1997 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.

The issues of entitlement to service connection for muscle 
pains and joint pains will be subject to the attached remand.


FINDINGS OF FACT

1.  The veteran currently suffers from headaches which can be 
related to his period of service.

2.  The veteran currently suffers from fatigue which can be 
related to his period of service.

3..  The veteran does not suffer from hair loss which can be 
related to his periods of service.

4.  The veteran does not suffer from depression which can be 
related to his periods of service.

5.  The heat rash noted in service resolved by discharge and 
is not related to the xerotic eczema diagnosed several years 
after his separation.


CONCLUSIONS OF LAW

1.  The veteran's headaches were present in or aggravated by 
service.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.317 (2000).

2.  The veteran's fatigue was present in or aggravated by 
service.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.317 (2000).

3.  The veteran's hair loss was not present in or aggravated 
by service.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.317 (2000).

4.  The veteran's depression was not present in or aggravated 
by service.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.317 (2000).

5. The veteran's skin disorder was not present in or 
aggravated by service.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.310(b), 3.317 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes 
several VA examination reports, all of which the Board find 
to be adequate for rating purposes, as well as numerous 
treatment records.  No additional pertinent evidence has been 
identified by the veteran, and the Board therefore finds that 
the record as it stands is complete and adequate for 
appellate review.  Further, the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for headaches, fatigue, 
hair loss, depression and a skin disorder.  The Board 
concludes that the discussions in the rating decision, 
statement of the case, supplemental statement of the case and 
letters have informed the veteran and his representative of 
the information and evidence necessary to warrant entitlement 
to the benefit sought, and there has therefore been 
compliance with VA's notification requirement.  The Board 
therefore finds that the record as it stands is adequate to 
allow for equitable review of the veteran's claims and that 
no further action is necessary to meet the requirements of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Moreover, 
given the completeness of the present record which shows 
substantial compliance with the notice/assistance provisions 
of the new legislation, the Board finds no prejudice to the 
veteran by proceeding with appellate review despite the fact 
that implementing regulations have not yet been finalized.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2000).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be.... reopened on the 
basis of § 3.303(b) if the condition is observed 
during service or any applicable presumption 
period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence 
relates the present condition to that 
symptomatology.  

Savage, supra, at 498. 

The regulation pursuant to which the appellant seeks service-
connected disability compensation due to an undiagnosed 
illness, in its entirety, is as follows:

Compensation for certain disabilities due 
to undiagnosed illnesses.

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 

(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and 

(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 

(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 

(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic. The 6-
month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 

(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar. 

(5)	A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States. 

(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 

(1)	fatigue 
(2)	signs or symptoms involving skin 
(3)	headache 
(4)	muscle pain 
(5)	joint pain 
(6)	neurologic signs or symptoms 
(7)	neuropsychological signs or symptoms 
(8)	signs or symptoms involving the 
respiratory system (upper or lower) 
(9)	sleep disturbances 
(10)	gastrointestinal signs or symptoms 
(11)	cardiovascular signs or symptoms 
(12)	abnormal weight loss 
(13)	menstrual disorders. 

(c)	Compensation shall not be paid under 
this section: 

(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 

(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 

(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 

(d)	For purposes of this section: 

(1)	The term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 

(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (2000).


FACTS

Headaches

The veteran's service medical records do not show any 
complaints of headaches at the time of the December 1970 
entrance examination, the June 1972 periodic examination, or 
the July 1973 separation examination.  The entrance 
examination performed in October 1981 and an examination 
conducted in December 1991 were also negative for any reports 
of headaches.  At the time of the April 1991 Southwest Asia 
Demobilization examination, he checked "yes" next to 
headaches.

The veteran was examined by VA in August to September 1992 
and in November 1994.  Neither of these examination reports 
contained any reference to headaches.  However, the last 
examination noted that he suffered from many of the symptoms 
noted in those had served in the Persian Gulf.  VA outpatient 
treatment records developed between November 1995 and March 
1996 noted no treatment for headaches.

Lay statements from his family and friends submitted in 
September, October and December 1996 all noted that the 
veteran had begun to experience headaches following his 
return from the Persian Gulf.  A December 1996 MRI of the 
brain was normal.  

The veteran was afforded a VA examination in June 1999.  His 
chief complaint was of chronic headaches.  He indicated that 
these had not been present prior to his service in the 
Persian Gulf and he denied any history of a head injury.  He 
stated that these headaches would begin on the right side, as 
a pressure sensation; this would escalate into a throbbing 
pain.  They would last anywhere from 5 to 30 minutes and 
would occur two to three times a day.  They would 
occasionally be accompanied by nausea, but he denied 
vomiting.  There was no warning prior to their onset and he 
denied a history of an aura.  The examination noted that 
cranial nerves II-XII were intact.  The optic fundi were 
benign and there was no asymmetry of the face.  The diagnosis 
was mixed tension vascular headaches of uncertain etiology.  


Fatigue

The veteran's service medical records included examinations 
conducted in December 1970, June 1972, July 1973, October 
1981 and February 1991.  None of these made any reference to 
fatigue.  During the April 1991 Southwest Asia Demobilization 
examination, he checked "yes" next to fatigue.

VA examinations conducted of the veteran in August and 
September 1992 and November 1994 contained no complaints of 
fatigue.  However, the last examination noted that the 
veteran suffered from many of the symptoms typical of those 
who had served in the Persian Gulf.  VA outpatient treatment 
records developed between November 1995 and March 1996 made 
no mention of treatment for complaints of fatigue.

Lay statements submitted from family member in September and 
October 1996, noted that the veteran had begun to suffer from 
fatigue after his return from the Persian Gulf.

The veteran sought treatment for fatigue from VA in November 
1998.  At that time, he related this to his post traumatic 
stress disorder.  He was examined by VA in June 1999.  The 
examination was negative for fatigue.


Hair loss

The veteran's service medical records do not note any 
abnormal hair loss.  In fact, examinations performed in 
December 1970 (the entrance examination), June 1972, July 
1973 (the separation examination), October 1981, February 
1991 and April 1991 (the Southwest Asia Demobilization 
examination), make no mention of any hair loss.

The veteran was examined by VA in November 1994.  The veteran 
denied any family history of male baldness.  The examination 
noted typical crown pattern baldness, which is fairly typical 
hair loss seen in many men.

The veteran then submitted numerous lay statements from 
family and friends between 1994 and 1996.  Each of these 
statements indicated that he had begun to lose his hair after 
his return from the Persian Gulf.


Depression

The veteran's service medical records included the December 
1970 entrance examination, a June 1972 examination and the 
July 1973 separation examination.  None of these referred to 
depression, nor did examinations performed in October 1981 or 
February 1991.  His Southwest Asia demobilization 
examination, conducted in April 1991, was also silent as to 
any complaints of depression.  The examinations themselves 
all noted that he was psychiatrically within normal limits.

On June 23, 1994, the veteran was seen on an outpatient basis 
by VA for complaints of depression.  During the interview, he 
was hyperverbal and concerned about his physical complaints.  
He had been married four times and believed that his alcohol 
use might have played a role in his marital difficulties.  
Test scores revealed severe depression.  The impressions were 
depression and significant alcohol use.  He was subsequently 
seen at the mental health clinic on August 24th, at which 
time it was noted that his mood and affect were appropriate.  
He was talkative and appeared to have adequate energy.  He 
was friendly and did not seem to be depressed.  He admitted 
to occasionally drinking heavily.

The veteran was examined by VA in November 1994.  He 
complained of occasional forgetfulness, although he appeared 
to have no trouble with his memory during the examination.  
He was alert and oriented in four spheres.  His behavior was 
appropriate and cooperative.  There was no obvious diagnosis.  
A Persian Gulf Registry examination was conducted by VA in 
June 1994.  He was oriented and his mood and affect were very 
anxious.  He was talkative and complaining.  His reasoning 
and judgment appeared to be intact.  There was no evidence of 
hallucinations, delusions or psychosis.  In 1994 and 1996, he 
submitted various lay statements from family and friends who 
all stated that the veteran had been nervous and depressed 
since his return from the Persian Gulf.

VA afforded the veteran an examination in June 1999.  The 
examiner noted that the veteran had last been treated for 
alcohol abuse in April 1997, although he denied current use.  
He recounted having dreams where he would be driving a fuel 
truck in the Persian Gulf, it would get very dark and he felt 
that he was driving the truck "off the edge of the world."  
He would wake up with his heart pounding and sweating.  He 
denied any combat experience.  He reported feeling constantly 
fatigued and depressed; he also indicated that he would anger 
easily.  The mental status examination noted that he was 
pleasant and cooperative.  He was described as slightly 
unkempt.  His eye contact was adequate and he was fully alert 
and oriented.  His speech was clear, fluent and spontaneous; 
his thought content was coherent and well organized.  No 
psychotic features were exhibited.  His mood was dysphoric 
and his affect was restricted.  The test results were 
consistent with someone with a proclivity for physical 
complaints.  The Axis I diagnoses were alcohol dependence in 
full remission; anxiety, not otherwise specified; dysthymic 
disorder; and pain disorder due to psychological factors and 
general medical condition.

A July 28, 1999 VA outpatient treatment record referred to 
the veteran suffering from "depression and PTSD" since 
1995.  He reported that he occasionally felt hopeless and 
wanted to withdraw and be alone.  He again noted that he had 
"crazy" dreams of driving a fuel truck off the edge of the 
world.  The mental status examination noted that he was 
talkative, alert and oriented.  He was logical and goal 
directed.  He displayed some somatic preoccupation, his 
affect was constricted and he did not appear to be depressed.  
He was mildly anxious.  The impressions were depression and 
probable dysthymic disorder.  It was commented that he did 
not appear to meet the criteria for a diagnosis of PTSD.  On 
January 31, 2001, he was alert and oriented, although he 
spoke in rapid, long sentences.  He tended to present 
information in a controlling fashion and he did not want to 
discuss emotional functions; rather he focused on his 
physical complaints.  He described his mood as "all right" 
and his affect was noted to be restricted.  His thinking was 
logical and goal directed, and the content was coherent and 
relevant.  His abstractions were concrete.  The assessment 
was adjustment disorder with depressed mood.


Skin disorder

The veteran's service medical records included the December 
1970 entrance examination, which noted that his skin was 
normal.  On April 10, 1973, he complained of a skin rash on 
the back and chest.  The diagnosis was heat rash.  The July 
1973 separation examination found his skin to be normal, as 
did the February 1991 entrance examination.  The Southwest 
Asia Demobilization examination performed in April 1991 found 
that his skin was within normal limits.  He denied suffering 
from any skin diseases.

During an August 1992 general medical examination conducted 
by VA, the veteran's skin was noted to be normal.  In 1994, 
he was treated on an outpatient basis by VA.  On February 15, 
he was seen for a rash on the hands.  On June 8, he 
complained of recurrent pruritic eruptions on his arms.  He 
denied any prior history of skin problems.  The physical 
examination found scattered erythematous papules on the 
forearms.  The diagnosis was xerotic eczema.

During a November 1994 VA examination he reported suffering 
from an intermittent rash, although none was found to be 
present at the time of this examination.  

In October 1996, the veteran's spouse stated that he had 
begun to suffer from skin rashes since his return from the 
Persian Gulf.  During a January 2001 VA examination of the 
joints, he reported an occasional red, itchy rash on his arms 
and chest.  The physical examination was unremarkable for any 
rash, nodules, psoriasis or telangiectasis.  No malar rash 
was noted.


ANAYLSIS

Headaches

After a careful review of the evidence of record, it is found 
that that evidence supports a finding of entitlement to 
service connection for headaches.  The evidence clearly 
indicates that the veteran suffers from headaches.  In 
addition, the medical evidence of record does not contain any 
definitive opinion relating these headaches to a known 
clinical diagnosis.  There is no affirmative evidence that 
the veteran's undiagnosed headaches were not incurred in 
service in the Persian Gulf.  See 38 C.F.R. § 3.317(c) 
(2000).

Therefore, after resolving any reasonable doubt in the 
veteran's favor, and in light of 38 C.F.R. § 3.317(a)(2) 
(2000), the Board finds that entitlement to service 
connection for headaches has been established.


Fatigue

A review of the evidence indicates  supports a finding of 
entitlement to service connection for fatigue.  The evidence 
indicates that the veteran suffers from fatigue which has not 
been attributed to any known, diagnosed disorder.  Nor is 
there affirmative evidence that his fatigue was not incurred 
during service in the Persian Gulf.  

Therefore, after resolving any reasonable doubt in the 
veteran's favor, and in light of 38 C.F.R. § 3.317(a)(2) 
(2000), the Board finds that entitlement to service 
connection for fatigue is warranted.


Hair loss

The evidence of record does not support a finding of 
entitlement to service connection for the veteran's 
complaints of hair loss.  There is no mention of any hair 
loss in the service medical records.  While the veteran has 
been noted to suffer from typical male pattern baldness, this 
has never been attributed to any underlying disability.  
Rather, it was noted to be the typical hair loss seen in many 
men.  Therefore, it cannot be found that the veteran suffers 
from any disability manifested by hair loss which could be 
service-connected.

Moreover, service connection under the provisions of 
38 C.F.R. § 3.317 (2000) is also not justified.  There is no 
indication that the veteran suffers from abnormal hair loss; 
rather, he has been found to have typical male pattern 
baldness.  This is not a illness, either diagnosed or 
undiagnosed, for which service connection may be awarded.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for male pattern baldness, claimed as hair loss.


Depression

After a review of the evidence of record, it is found that 
entitlement to service connection for depression is not 
warranted.  Initially, it is noted that the service medical 
records are completely silent as to any complaints of or 
treatment for depression or a dysthymic disorder.  This 
disorder was not noted until, at the earliest, 1994, some two 
years after his separation from service.  Therefore, it 
cannot be found that his now diagnosed depression and 
dysthymic disorder had their onset in service.

Moreover, service connection under the provisions of 
38 C.F.R. § 3.317 (2000) is also not justified.  This section 
allows for service connection for disabilities the result of 
an undiagnosed illness caused by service in the Persian Gulf.  
However, the veteran's psychiatric complaints have been 
attributed to depression and a dysthymic disorder.  
Therefore, because his complaints have been attributed to a 
diagnosed disorder, the application of 38 C.F.R. § 3.317 is 
prohibited.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for depression.


Skin disorder

After a review of the evidence of record, it is found that 
that evidence does not support a finding of entitlement to 
service connection for a skin rash.  The service medical 
records do show that the veteran was seen on one occasion for 
complaints of a rash on his back and chest in April 1973, 
which was diagnosed as heat rash.  However, no further 
complaints were noted during this period of service and the 
July 1973 separation examination was within normal limits.  
There was no indication that he was treated for skin problems 
between his discharge in 1973 and his entrance onto active 
duty in 1991.  His records from the 1991 period of service 
make no mention of any skin complaints and the April 1991 
Southwest Asia demobilization examination found his skin to 
be normal (in fact, he denied any trouble with skin 
diseases).  There was no reference to trouble with the skin 
until 1994, when he was diagnosed with xerotic eczema.  The 
silence of the evidence between 1973 and 1994 argues against 
a finding that any chronic skin condition began in service.  
While the evidence noted the presence of a heat rash, as well 
as complaints of symptoms after his separation in 1991, there 
is no evidence (nor has the veteran suggested the existence 
of any evidence) relating any present xerotic eczema with 
that reported symptomatology.  See Savage, supra.  Hence, 
service connection for a skin condition, diagnosed as xerotic 
eczema, is not warranted.

Moreover, service connection under the provisions of 
38 C.F.R. § 3.317 (2000) is also not justified.  Again, this 
section allows for service connection for disabilities due to 
of an undiagnosed illness the result of service in the 
Persian Gulf.  However, the veteran's skin complaints are not 
undiagnosed; rather, he has been diagnosed with xerotic 
eczema.  Therefore, the application of 38 C.F.R. § 3.317 is 
prohibited.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a skin disorder.


ORDER

Service connection for headaches is granted.

Service connection for fatigue is granted.

Service connection for male pattern baldness, claimed as hair 
loss, is denied.

Service connection for depression is denied.

Service connection for a skin disorder is denied.


REMAND

The veteran has claimed entitlement to service connection for 
muscle pains and joint pains as due to an undiagnosed 
illness.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The veteran has claimed that he 
suffers from muscle and joint pains which are due to an 
undiagnosed illness.  However, the evidence of record 
indicates that he has been diagnosed with both arthritis and 
fibromyalgia; thus, the provisions of 38 C.F.R. § 3.317 would 
not appear to be applicable.  Careful review of the record 
did show that he had complained of cramps in the legs and 
joint pain at the time of his April 1991 Southwest Asia 
demobilization examination; there is no opinion as to any 
possible relationship between these complaints and his 
currently diagnosed arthritis and fibromyalgia .

Accordingly, this case is REMANDED for the following:

1.   The RO should afford the veteran VA 
neurologic and orthopedic examinations by 
qualified physicians, as well as any other 
special examinations deemed necessary, to 
provide the following information:

an opinion must be rendered as to 
whether the veteran's diagnosed 
arthritis and fibromyalgia are 
related to the complaints of leg 
cramps and joint pain noted on the 
April 1991 demobilization 
examination.  The examiner must 
identify to the extent possible the 
specific medical explanation for the 
veteran's complaints of joint and 
muscle pain.   If it is not possible 
to do so, that conclusion should be 
stated for the record.

The claims folder must be made available 
to the examiners to review in conjunction 
with the examinations, and the examiners 
are asked to indicate in the examination 
reports that the claims file has been 
reviewed.

A complete rationale for the opinions 
expressed must be provided.  

2.  Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 



